IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-53,613-09


EX PARTE LARRY RAY SWEARINGEN




ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 99-11-06435-CR FROM THE 9TH DISTRICT COURT

MONTGOMERY COUNTY



Per Curiam.  Cochran, J., filed a concurring statement.  Price, J., filed a
dissenting statement in which Holcomb, J., joined.  Womack and Johnson, JJ.,
dissent.

O R D E R


	We have before us an application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure Article 11.071, § 5.  
	Applicant was convicted of capital murder on June 28, 2000, and sentenced to death. 
We affirmed the conviction and sentence on direct appeal.  Swearingen v. State, 101 S.W.3d
89 (Tex. Crim. App. 2003).  On March 11, 2002, applicant filed in the trial court his initial
application for writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte
Swearingen, No. WR-53,613-01 (Tex. Crim. App. May 21, 2003)(not designated for
publication).  On January 22, 2007, applicant filed a subsequent application in the convicting
court.  We remanded six of his claims to the convicting court for resolution.  After the case
was returned to this Court, we reviewed the findings of the convicting court, adopted them,
and denied his application.  Ex parte Swearingen, No. WR-53,613-04 (Tex. Crim. App. Jan.
16, 2008)(not designated for publication).  
	On January 16, 2008, applicant filed a second subsequent application in the convicting
court.  We remanded two of his claims to the convicting court for resolution.  After the case
was returned to this Court, we reviewed the findings of the convicting court, adopted them,
and denied his application.  Ex parte Swearingen, No. WR-53,613-05 (Tex. Crim. App. Dec.
17, 2008)(not designated for publication).  Applicant filed a pro se subsequent application
in the trial court on January 23, 2009.  That application is dismissed this day in a separate
order.  Ex parte Swearingen, No. WR-53,613-08 (Tex. Crim. App. Jan. 27, 2009).  
	The current application was also filed in the trial court on January 23, 2009. 
Applicant raises twelve claims in his application.  After reviewing the application, we have
determined that applicant's claims do not meet the requirements of Article 11.071, § 5.  The
application is, therefore, dismissed.
	IT IS SO ORDERED THIS THE 27TH DAY OF JANUARY, 2009.
Do Not Publish